CASH TRUST SERIES II Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 July 29, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:CASH TRUST SERIES II (the “Registrant”) Federated Treasury Cash Series II Cash II Shares 1933 Act File No. 33-38550 1940 Act File No. 811-6269 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Registrant hereby certifies that the definitive form of Prospectus and Statement of Additional Information dated July 31, 2010, that would have been filed under Rule 497(c), does not differ from the form of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Registrant.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective Amendment No. 24 on July 27, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7404. Very truly yours, /s/ Leslie K. Ross Leslie K. Ross Assistant Secretary
